COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



  SECURITY SERVICE FEDERAL                        '             No. 08-19-00154-CV
  CREDIT UNION,
                                                  '               Appeal from the
                    Appellant,
                                                  '             168th District Court
  v.
                                                  '           of El Paso County, Texas
  MICHELLE RODRIGUEZ,
                                                  '
                                                               (TC# 2018DCV3979)
                    Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and it’s sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.